Citation Nr: 1748752	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel





INTRODUCTION


The Veteran served on active duty from August 1980 to August 2010.

This matter is on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in St. Louis, Missouri now has jurisdiction over this appeal. 

This appeal was remanded by the Board in July 2015 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's cervical spine disability has been characterized by pain and limitation of motion to no less than 45 degrees; forward flexion limited to greater than 15 degrees but less than 30 degrees, a combined range of motion of no greater than 170 degrees or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months have not been shown. 

2.  During the appeal period, the Veteran's lumbar spine disability has been characterized by pain during physical activity and a slightly limited range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

This appeal was remanded in July 2015 for further development.  Specifically, the Veteran submitted a statement in February 2015 stating that his cervical and thoracolumbar forward flexion were limited by flare-ups, pain, spasms, weakness and fatigability.  Accordingly, the Veteran was examined by a VA medical professional in October 2010.  A report of that examination is of record.  Thus, the Board is satisfied that there was substantial compliance with this Remand See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Board recognizes that in the exams discussed below, the examiner did not measure the Veteran's range of motion of the spine while weight-bearing and in both active and passive motion, per the holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board finds that remanding the appeal would not be of benefit to the Veteran in this case, as his demonstrated ranges of motion are so far in excess of what is required for an increased rating that these results would plausibly show that an increased rating is warranted.  Moreover, the remaining criteria require a showing of ankylosis or numerous incapacitating episodes, which are not shown.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect.  

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1 (2016).

Cervical Spine 

For the appeal period, the Veteran receives a 10 percent rating for his cervical spine disability under 38 C.F.R. § 4.71a, DC 5242.  Under this diagnostic code, a 20 percent rating is warranted when the evidence indicates either:
* Forward flexion limited to greater than 15 degrees and less than 30 degrees;
* A combined range of motion of no greater than 170 degrees; or
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  
Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.

For VA compensation purposes, normal forward flexion and extension of the cervical spine is from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a (2016).

Based on the evidence of record, a rating in excess of 10 percent is not warranted. Specifically, at his January 2011 VA examination, the Veteran complained of pain upon lateral flexion.  However, his forward flexion of the cervical spine was unaffected by this pain.  Upon examination, his range of motion included 45 degrees of flexion and a combined range of motion of 225 degrees. Additionally, the Veteran made no indication of incapacitating episodes resulting from his cervical spine symptoms. 

Next at a VA examination in May 2013, the Veteran complained of daily neck pain and stiffness, aggravated by turning his head to either side.  At this time, he had also been experiencing intermittent flare-ups of numbness in the right shoulder, occurring once or twice a month for a couple of hours.  However, as was the case in January 2011, his range of motion was not limited enough to merit a rating increase.  It was limited to 50 degrees of flexion.  His combined range of motion was 280 degrees. Ankylosis was not shown.  

At a private evaluation in October 2013, the Veteran endorsed neck pain and stiffness, and demonstrated poor upper spinal alignment.  However, sensory, motor, and reflex tests of the upper extremities were found to be normal. 
 
At a VA examination in October 2015, the Veteran's complaints of pain turning his head to either side persisted.  He also endorsed some radiating right arm pain toward the right shoulder and upper arm, and numbness in the fourth and fifth fingers of the right hand, for which the Veteran has been awarded a separate rating.  However, his forward flexion was limited to 50 degrees, and his combined range of motion was 300 degrees.  There was no weakened movement, no fatigability, no incoordination, no pain on movement, no swelling, no deformity, no atrophy, no instability of station, no disturbance of local motion, and no interference with sitting, standing or weightbearing.  There was also no tenderness or muscle spasm on palpation.  

Accordingly, a rating in excess of 10 percent is not warranted.  In this regard, it is important for the Veteran to understand that the moderate pain he has cited is the basis for the 10 percent finding.  See 38 C.F.R. § 4.59 (2016).

With respect to any neurological abnormalities, the Board notes that a November 2015 rating decision awarded the Veteran a separate rating for right upper extremity radiculopathy.  The Veteran has not expressed disagreement with this rating; and it is not on appeal.

Lumbar Spine 

For the appeal period, the Veteran receives a 10 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5242.  This diagnostic code applies a general rating that is applicable for most spine disabilities.  

Under this rating formula, a 20 percent rating is warranted when the evidence shows: 
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.
38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).  

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5243, Note 2 (2016).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2016). 

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at a VA examination in January 2011, the Veteran complained of constant discomfort, as well as pain treated with Meloxicam.  However, his range of motion included 90 degrees of forward flexion and a combined range of motion of 175 degrees.  Moreover, while he has complained of what he characterizes as "incapacitating exacerbations," there was no evidence of intervertebral disk syndrome, nor any indication that the Veteran was prescribed bed rest by a physician.  While the Veteran points to scoliosis present throughout the appeal period, examination stated that the Veteran's scoliosis was of an idiopathic nature and likely present in his adolescence.  Further, there was no muscle spasm that could have caused the Veteran's scoliosis.  

At a May 2013 examination, the Veteran was in no obvious distress.  His range of motion included 80 degrees of forward flexion and a combined range of motion of 205 degrees.  

At his October 2013 private examination, the Veteran described lower back pain and discomfort, sometimes radiating into his legs.  However the October 2015 VA examiner found no symptoms or findings of radiculopathy or other neurological abnormalities.  His sensory and reflex examinations were also normal.  As such, a separate rating for lumbar spine-related neurological abnormality is not warranted.

Finally, at an October 2015 examination, the Veteran endorsed pain, but no functional impairment.  His range of motion included 90 degrees of forward flexion and a combined range of motion of 200 degrees.  There was no weakness, fatigability, or incoordination during flare-ups.  In fact, the examiner stated that at this examination and the May 2013 examination, there was no evidence that flare-ups would result in any change in range of motion.  At both of these examinations, no evidence of intervertebral disk syndrome was found, nor was bed rest prescribed.  Finally, at both the May 2013 and October 2015 VA examinations, there was no muscle spasm, reversed lordosis, or abnormal kyphosis.  

Accordingly, a rating in excess of 10 percent is not warranted.  In this regard, it is important for the Veteran to understand that the moderate pain he has cited is the basis for the 10 percent finding.  See 38 C.F.R. § 4.59 (2016).

Other Considerations

In considering both the cervical spine and lumbar spine ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back and neck, any additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his lumbar spine and neurological disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is not competent to state that the presence of scoliosis warrants a higher rating for his lumbar spine disability.  Again, the May 2013 examiner determined the Veteran's scoliosis to be idiopathic, and there was no muscle spasm or guarding sufficient to cause the Veteran's scoliosis.  Such competent evidence concerning the nature and extent of the Veteran's lumbar and cervical spine and neurological disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the evidence of record, the Board determines that an increased rating is not warranted for the Veteran's lumbar or cervical spine disabilities, or his radiculopathy.

ORDER

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for a cervical spine disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


